FILED
                             NOT FOR PUBLICATION                             MAR 04 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50053

               Plaintiff - Appellee,             D.C. No. 3:07-CR-03267-JLS-1

   v.
                                                 MEMORANDUM *
 GUADENCIO CAYETANO-CAMACHO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding


                            Submitted February 16, 2010 **


Before: FERNANDEZ, GOULD and M. SMITH, Circuit Judges.

        Guadencio Cayetano-Camacho appeals from the 51-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

HL/Inventory
States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We affirm.

       Cayetano-Camacho contends the district court erred by applying a “crime of

violence” sentencing enhancement, pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii),

because his prior conviction for lewd and lascivious acts on a minor under 14, in

violation of California Penal Code § 288(a), does not constitute sexual abuse of a

minor. This contention is foreclosed by United States v. Medina-Villa, 567 F.3d

507, 509 (9th Cir. 2009).

       AFFIRMED.




HL/Inventory